Exhibit 10.1


Execution Copy


 
AMENDMENT NO. 4 TO CREDIT AGREEMENT
 
This Amendment No. 4 to Credit Agreement (this “Fourth Amendment”) is entered
into as of December 2, 2008 by and among Select Comfort Corporation (the
“Company”), Select Comfort Retail Corporation, the other financial institutions
signatory hereto (the "Lenders"), JPMorgan Chase Bank, National Association, as
Administrative Agent and Bank of America, N.A., as Syndication Agent.
 
 
RECITALS
 
A.           The Company, the Subsidiary Borrowers, the Administrative Agent and
the Lenders are party to that certain Credit Agreement dated as of June 9, 2006,
as amended pursuant to Amendment No. 1 to Credit Agreement dated as of June 28,
2007, Amendment No. 2 to Credit Agreement dated as of February 1, 2008 and
Amendment No. 3 to Credit Agreement dated as of May 30, 2008 (the “Credit
Agreement”).  Unless otherwise specified herein, capitalized terms used in this
Fourth Amendment shall have the meanings ascribed to them by the Credit
Agreement.
 
B.           The Company has requested that the Administrative Agent and the
Lenders further amend the Credit Agreement to reflect certain changes thereto
and to grant a limited waiver with respect to the Credit Agreement.
 
C.           The Administrative Agent and the undersigned Lenders are willing to
amend the Credit Agreement and to grant a limited waiver on the terms and
conditions set forth below.
 
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
 
1.           Reduction of Aggregate Commitments.  The aggregate amount of the
Lenders' Commitments is hereby reduced from $100,000,000 to $90,000,000 as of
the date hereof and shall be further reduced to $85,000,000 commencing on
January 3, 2009 and to $80,000,000 commencing on July 1, 2009.  Accordingly,
Schedule 2.01 of the Credit Agreement is hereby amended and restated as set
forth on Annex II hereto.
 
2.           Additional Amendments to Credit Agreement.  The Credit Agreement is
hereby further amended as follows:
 
(a)           Section 6.13 of the Credit Agreement is hereby amended by deleting
such section in its entirety and replacing it with a reference to "[Reserved]".
 
(b)           Schedule 1.01 of the Credit Agreement is hereby amended and
restated as set forth on Annex I hereto.
 

--------------------------------------------------------------------------------


3.           Covenant.  No later than December 15, 2008, the Company shall have
delivered to the Administrative Agent and the Lenders an assessment of the
Company's business plans and available alternatives as prepared by the Company
with the assistance of AlixPartners, which assessment shall be in form and
substance reasonably satisfactory to the Administrative Agent.
 
4.           Limited Waiver.  Subject to the terms and conditions herein, the
Administrative Agent and the Lenders signatory hereto hereby waive the
requirement that the Company comply with the financial covenant set forth in
Section 6.12 of the Credit Agreement for the period ending on November 30, 2008.
 
5.           Representations and Warranties of the Company.  The Company
represents and warrants that:
 
(a)           The execution, delivery and performance by the Company of this
Fourth Amendment has been duly authorized by all necessary corporate action and
this Fourth Amendment is a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
 
(b)           Each of the representations and warranties contained in the Credit
Agreement and the other Credit Documents is true and correct in all material
respects on and as of the date hereof as if made on the date hereof (except any
such representation or warranty that expressly relates to or is made expressly
as of a specific earlier date, in which case such representation or warranty
shall be true and correct with respect to or as of such specific earlier date).
 
(c)           After giving effect to this Fourth Amendment, no Default has
occurred and is continuing.
 
(d)           The Company has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2007, reported
on by KPMG LLP, independent public accountants, and (ii) as of and for the
fiscal month ended October 25, 2008, certified by its chief financial
officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Company
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
 
6.           Effective Date.  This Fourth Amendment shall become effective upon
receipt by the Administrative Agent of (i) duly executed counterparts of this
Fourth Amendment from the Company, Select Comfort Retail Corporation and the
Required Lenders and (ii) the Reaffirmation of Guaranty in the form attached
hereto as Exhibit A executed by each of the Subsidiary Guarantors.
 
- 2 -

--------------------------------------------------------------------------------


7.           Reference to and Effect Upon the Credit Agreement.
 
(a)           Except as specifically amended above, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.
 
(b)           The execution, delivery and effectiveness of this Fourth Amendment
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under the Credit Agreement or any Credit
Document, nor constitute a waiver of any provision of the Credit Agreement or
any Credit Document, except as specifically set forth herein.  Upon the
effectiveness of this Fourth Amendment, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby.
 
8.           Release of Claims and Waiver.  Each of the Company and each of its
Subsidiaries hereby releases, remises, acquits and forever discharges each of
the Lenders and such Lender's employees, agents, representatives, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, predecessors,
successors and assigns, subsidiary corporations, parent corporations, and
related corporate divisions (all of the foregoing hereinafter called the
"Released Parties"), from any and all actions and causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct and/or indirect,
at law or in equity, of whatsoever kind or nature, for or because of any matter
or things done, omitted or suffered to be done by any of the Released Parties
prior to and including the date of execution hereof, and in any way directly or
indirectly arising out of or in any way connected to this Fourth Amendment, the
Collateral, the Loans, the Credit Agreement, or the other Credit Documents (all
of the foregoing hereinafter called the "Released Matters").  Each of
the Company and each of its Subsidiaries acknowledges that the agreements in
this paragraph are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters. Each of the
Company and each of its Subsidiaries represents and warrants to the Lenders that
it has not purported to transfer, assign or otherwise convey any right, title or
interest of the Company in any Released Matter to any other person and that the
foregoing constitutes a full and complete release of all Released Matters.
 
9.           Costs and Expenses.  The Company hereby affirms its obligations
under Section 9.03 of the Credit Agreement to reimburse the Administrative Agent
for all reasonable costs and out-of-pocket expenses paid or incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Fourth Amendment, including but not limited to the
reasonable fees, charges and disbursements of attorneys for the Administrative
Agent with respect thereto.
 
10.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York (without regard to
conflict of law provisions thereof).
 
- 3 -

--------------------------------------------------------------------------------


11.           Headings.  Section headings in this Fourth Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Fourth Amendment for any other purposes.
 
12.           Counterparts.  This Fourth Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed an original but
all such counterparts shall constitute one and the same instrument.
 
 [signature pages follow]
 
- 4 -

--------------------------------------------------------------------------------


 



IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as of the
date and year first above written.
 
SELECT COMFORT CORPORATION, as a Borrower
 
By                      /s/James C. Raabe
Name:               James C. Raabe
Title:                 CFO


 
SELECT COMFORT RETAIL CORPORATION
 
By                      /s/James C. Raabe
Name:               James C. Raabe
Title:                 CFO
 


 
- 5 -

--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, individually, as Administrative Agent
and as Collateral Agent
 
By     /s/Patricia S.
Carpen                                                                           
Name:  Patricia S. Carpen
Title:        Vice President


 
BANK OF AMERICA, N.A., individually and as Syndication Agent
 
By     /s/Lynn D.
Simmons                                                                           
Name:  Lynn D. Simmons
Title:        Senior Vice President


 
CITICORP USA, INC., as a Lender


By             /s/Sugam Mehta
Name:       Sugam Mehta
Title:         Vice President


 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
 
By _______________________________________
                                                                Name:
                                                                Title:


 
BRANCH BANKING AND TRUST CO., as a Lender
 
By                      /s/Troy R. Weaver
                                                               
Name:               Troy R. Weaver
                                                               
Title:                 Senior Vice President
 


 

 

 
- 6 -

--------------------------------------------------------------------------------


 
ANNEX I


Schedule 1.01


PRICING SCHEDULE




Applicable Rate
Level I Status
Level II Status
Level III Status
Level IV Status
Eurocurrency
Spread
 
4.15%
 
4.35%
 
4.55%
 
5.00%
Facility Fee Rate
0.35%
0.40%
0.45%
0.50%
ABR Spread
3.00%
3.25%
3.50%
4.00%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


“Financials” means the annual, quarterly or monthly financial statements of the
Company delivered pursuant to Section 5.01 of this Agreement.


“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Leverage Ratio is
less than 1.50 to 1.00.


“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Leverage Ratio is less
than 2.00 to 1.00.


“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than 2.50 to 1.00.


“Level IV Status” exists at any date if the Company has not qualified for Level
I Status, Level II Status or Level III Status.


“Status” means Level I Status, Level II Status, Level III or Level IV Status.


The Applicable Rate shall be determined in accordance with the foregoing table
based on the Company’s Status as reflected in the then most recent
Financials.  Adjustments, if any, to the Applicable Rate shall be effective five
Business Days after the Administrative Agent has received the applicable
Financials.  If the Company fails to deliver the Financials to the
Administrative Agent at the time required pursuant to the Credit Agreement, then
the Applicable Rate shall be the highest Applicable Rate set forth in the
foregoing table until five days after such Financials are so delivered.  Until
adjusted commencing with the delivery of the Company’s Financials with respect
to the fiscal quarter ending on or about December 31, 2008, Level IV Status
shall be deemed to exist.




 
- 7 -

--------------------------------------------------------------------------------


 
If, as a result of (i) any restatement of or other adjustment to the Financials
of the Company or its Subsidiaries or (ii) for any other reason, which in any
such case referred to in clause (i) or (ii), arises from an act of fraud or
willful misconduct on the part of Company or its Subsidiaries, the
Administrative Agent or Required Lenders determine that (a) the Leverage Ratio
or Applicable Margin as calculated by the Company and its Subsidiaries as of any
applicable date were inaccurate (due to any errors or misstatements in the
calculation thereof) and (b) a proper calculation of the Leverage Ratio or
Applicable Margin would have resulted in a higher level of pricing for any
period, then the Company shall automatically and retroactively be obligated to
pay to the Lenders, and shall pay to the Lenders promptly on demand by the
Administrative Agent or Required Lenders, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.

 
- 8 -

--------------------------------------------------------------------------------


 
ANNEX II


Schedule 2.01


Commitments





 
December 2, 2008 – January 2, 2009
January 3, 2009 – June 30, 2009
July 1, 2009 and thereafter
JPMorgan Chase Bank, National Association
$24,300,000
$22,950,000
$21,600,000
Bank of America, N.A.
$20,700,000
$19,550,000
$18,400,000
Citicorp USA, Inc.
$18,000,000
$17,000,000
$16,000,000
Wells Fargo Bank, National Association
$13,500,000
$12,750,000
$12,000,000
Branch Banking and Trust Co.
$13,500,000
$12,750,000
$12,000,000
TOTAL   
$90,000,000
$85,000,0000
$80,000,000



 
- 9 -

--------------------------------------------------------------------------------




EXHIBIT A
 
REAFFIRMATION OF GUARANTY
 
The undersigned hereby acknowledges receipt of a copy of Amendment No. 4 to the
Credit Agreement (the “Fourth Amendment”) dated as of December 2, 2008, and
reaffirms its obligations under the Subsidiary Guaranty dated as of June 9, 2006
in favor of JPMorgan Chase Bank, National Association, as Administrative Agent,
and the Lenders (as defined in the Fourth Amendment).
 
Dated as of December 2, 2008
 


 
SELECT COMFORT RETAIL CORPORATION
 
By                      /s/James C. Raabe
Name:               James C. Raabe
Title:                 CFO


 




 
- 10 -



